Citation Nr: 0722510	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include degenerative joint disease.

2.  Entitlement to service connection for a bilateral knee 
disability, to include retropatellar pain syndrome.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his father
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1991, October 1992 to May 1998, and from November 
1999 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision which 
denied service connection for bilateral knee, left shoulder 
and right ankle disabilities. 

The veteran testified before the undersigned at a November 
2006 hearing at the RO.  A transcript has been associated 
with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The claims file does not include the veteran's complete 
service medical records.  As noted above, the veteran had 
three distinct periods of active duty service.  The service 
medical records presently of record concern only his third 
and final term of service.  The veteran has alleged that his 
knee disability began in 1996, during his second term of 
service.  Furthermore, the veteran submitted records related 
to his 2004 discharge which include medical records that were 
not present in the claims file.  The Board believes that 
another attempt to secure outstanding service medical records 
should be made.  

When the medical evidence of record is insufficient or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 
3.159(c)(4).  The veteran was provided a VA general medical 
examination in November 2004, which records signs of 
bilateral knee, left shoulder and right ankle problems; 
however, commentary regarding whether the veteran has a 
diagnosable disability or whether any such disability is 
related to service was lacking.  Consequently, the Board 
concludes that an examination is necessary to determine the 
existence and etiology of the veteran's claimed knee, 
shoulder and ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC to obtain the 
veteran's complete service medical records 
(i.e. all outstanding individual health 
records).  If they are unavailable, this 
should be clearly indicated.  If they are 
unavailable, the veteran should be 
notified of other forms of evidence that 
may be considered in lieu of missing 
service medical records and he should be 
assisted in obtaining evidence from any 
indicated sources.  This notification 
should include a list of those alternative 
documents listed in the VA Adjudication 
Procedure Manual, M21-1, Part III, Chapter 
4, Paragraph 4.25(c), and an explanation 
of the veteran's and VA's respective 
responsibilities in obtaining those 
documents under 38 C.F.R. 3.159(c).

2.  Following the receipt of any 
outstanding service medical records, the 
veteran should be scheduled for VA 
examinations to determine (1) the 
diagnosis of any knee, left shoulder or 
right ankle disorder(s) which may be 
present, and (2) whether any such disorder 
is at least as likely as not etiologically 
related to service to include inservice 
complaints.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the AMC 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


